Citation Nr: 1807784	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, to include as secondary to service-connected diabetes mellitus, type II, and to include as secondary to service-connected renal manifestations of diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge. 

In April 2016, and again in June 2017, the Board remanded the claim for additional development.


FINDING OF FACT

The preponderance of the evidence does not support a finding that the Veteran's hypertension initially manifest in service or that there is a nexus between a current diagnosis of hypertension and service; or that the Veteran's hypertension was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in January 2011 and March 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim

II.  Service Connection for Hypertension

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, certain chronic diseases, including hypertension, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

The Veteran is seeking service connection for hypertension.  The Veteran has raised several theories of entitlement.  First, the Veteran contends that his exposure to herbicides during his service the Republic of Vietnam caused his hypertension.  Next, he contends that hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  Finally, the Veteran contends that his hypertension was caused or aggravated by his service-connected renal manifestations of diabetes mellitus, type II.  See, e.g., January 2011 claim, May 2015 hearing testimony.

The Veteran's service treatment records are negative for complaints of or treatment for hypertension.  A July 1966 pre-induction medical examination showed a normal clinical evaluation and his blood pressure was recorded as 138/80.  A May 1967 report of medical examination showed a normal clinical evaluation and his blood pressure was recorded as 128/82.  A June 1969 separation medical examination showed a normal clinical evaluation and his blood pressure was measured at 120/80.  In reports of medical history dated in October 1966, May 1967, and June 1969 the Veteran indicated he had no history of high or low blood pressure.  

A January 2006 private treatment record from Dr. C.M. shows an assessment of hypertension and noted that the Veteran had had diabetes for 20 years, indicating a diagnosis of diabetes in 1986.  In a later August 2008 private treatment record, Dr. C.M. noted that the Veteran had a history of hypertension dating to 1980.

The Veteran was afforded a VA examination for diabetes mellitus, type II in April 2011.  During the examination the Veteran reported that he was given a diagnosis of hypertension in the early 1970s, prior to his reported diagnosis of diabetes mellitus, type II, in the late 1970s.  The examiner diagnosed essential hypertension, but opined that there had been no incremental increase in the Veteran's blood pressure medication and therefore there it was less likely than not that his diabetes mellitus, type II, had aggravated his hypertension.  

During an August 2011 VA examination the Veteran reported that he had had a diagnosis of hypertension for approximately 30 to 35 years, indicating onset between 1981 and 1986.  During a September 2011 VA Agent Orange examination the Veteran reported he had a diagnosis of diabetes since the late 1970s.  

During the May 2015 hearing the Veteran testified that he was first diagnosed with diabetes around 1975 in Dallas, Texas, at the age of 35 or 36, by his family physician during an employment physical.  The Veteran reported that he believed the physician's name was Dr. Petrie.  He further testified that he was not given a diagnosis of hypertension until much later, sometime in the mid-1990s, again during an employment physical administered by the same physician.  He reported that he believed he began receiving treatment at the Denver VAMC sometime in 2002.  

The Board notes that in March 2011, the RO had received a statement from a Dr. C. Petzold.  In her statement, the physician reported that she had first seen the Veteran in June 1985 for a company physical and had last seen him in December 1994; however, she reported that no medical records were available.  Billing statements provided by Dr. C.P. show that the Veteran had a company physical in June 1985 and a second company physical in June 1986.  The Board believes Dr. C. Petzold is the physician the Veteran referred to during his May 2015 testimony.  

Further, the Board notes that the RO has attempted to obtain VA treatment records dated between 2002 and 2011, the date of the first VA treatment record in evidence, but has been unable to locate any records dated prior to January 2011.

In a June 2015 letter, Dr. D.B. reported that the Veteran had been a patient for four years.  The physician opined that the Veteran's hypertension was exacerbated and/or caused by his diabetes and stated that he believed there was a significant correlation between the two health conditions.  However, the physician provided no rationale for either opinion.  

The RO obtained a VA medical opinion in July 2016.  The examiner first opined that the Veteran's hypertension was less likely than not due to his active duty service, explaining that the Veteran's service treatment records did not contain any evidence of hypertension while Veteran was on active duty, and further noted that his blood pressure at his June 1969 separation exam was completely normal at 120/80.  

Next, the examiner opined that the Veteran's hypertension was less likely than not due to herbicide exposure.  The examiner explained that hypertension is an extremely common condition in the general population, the vast majority of whom had never had herbicide exposure.  The examiner continued that data from the National Health and Nutrition Examination Survey (NHANES) and the United States Census bureau demonstrated a 28 to 30 percent prevalence of hypertension in adults 18 and older in the United States, and the global prevalence of hypertension in the adult population is estimated at 26 percent.  The examiner opined that given that hypertension is so common in the United States and the world as a whole, it was highly probable that Veteran would have developed hypertension regardless of any exposure to herbicides.  Furthermore, the examiner reported that a review of the medical literature did not reveal a compelling causal relation between hypertension and herbicide exposure, citing a National Academies of Sciences, Engineering, and Medicine article titled: "Veterans and Agent Orange."  

The examiner then opined that Veteran's hypertension was less likely than not caused by his service-connected diabetes, type II, and/or renal manifestations of diabetes mellitus, type II, alone or in combination.  The examiner explained that medical records support Veteran's diabetes being diagnosed in 1985 or 1986, which was after his diagnosis of hypertension in 1980.  The examiner noted that although the Veteran stated that his diabetes was diagnosed in 1975, medical records suggest that he was actually diagnosed with diabetes in 1985 or 1986, citing to the medical records of Dr. C. Petzold showing that the Veteran was seen for a DP&L company physical in June 1985 and a TVS Inc. company physical in June 1986.  The examiner explained that although the during the May 2015 hearing the Veteran testified that he was diagnosed with diabetes around 1975 by a "Dr. Petrie" at a company physical in Dallas, she strongly suspected that the encounter the Veteran described during the May 2015 hearing occurred with Dr. C. Petzold in 1985 or 1986, not 1975 and that Veteran simply got the dates confused.  The examiner further noted that a 1985 or 1986 diagnosis of diabetes was also corroborated by Dr. C.M., who noted that Veteran had been diabetic for 20 years in January 2006.  The examiner continued that although veteran testified in May 2015 that his hypertension was diagnosed in the late 1990s, medical records suggested that he was actually diagnosed with hypertension in 1980, citing the January 2006 private treatment record in which Dr. C.M. clearly noted that Veteran had been diabetic for 20 years, or approximately 1986, and had onset of hypertension in 1980.  The examiner opined that she gave more weight to the dates provided by Dr. C.M. because Dr. C.M.'s documentation of other dates was supported by independent medical records, Dr. C.M.'s notes in 2006 are the most proximal documentation available to the time of Veteran's diagnoses, and because the examiner believed the Veteran's testimony regarding other dates has been clearly erroneous and unreliable.  

The examiner further opined that the June 2007 note from Dr. C.M. in which he diagnosed hypertension and diabetes mellitus with renal manifestations, and reported the Veteran's hypertensive risk group was "category C: Target organ damage and/or diabetes" did not reflect a causal connection between the Veteran's diabetes and hypertension.  Instead, the examiner reported the noted was a reference to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (JNC VI), which was published in 1997 and widely used as a professional guideline for physicians treating hypertension.  The examiner explained that the JNC VI recommended that hypertensive patients be categorized into three groups based on their risk factors, and that Dr. C.M.'s note was simply a reflection of the Veteran's JNC VI risk group categorization (i.e. hypertension in the presence of target organ damage and/or diabetes), which would guide Dr. C.M.'s treatment goals for the Veteran, and was not an attempt in any way to establish causation.  

Finally, the examiner opined that Veteran's hypertension was less likely than not aggravated by his service-connected diabetes mellitus, type II, and/or renal manifestations of diabetes mellitus, type II, alone or in combination.  The examiner explained that medical records document that Veteran's blood pressure had been stable and well controlled on only two medications.  The examiner, citing medical literature, explained that advancing age and increased weight are both strong risk factors for hypertension thus for a man of the Veteran's age and weight to be well-controlled on only two medications was actually quite good and was consistent with the natural progression and disease course of hypertension.  The examiner explained that if his hypertension were aggravated by his diabetes and/or renal manifestations of diabetes, one would expect him to require at least four or more different antihypertensive medications to control his blood pressure, which was not the case.  Further, in reference to the June 2015 letter from Dr. D.B., the examiner noted that there is a significant correlation between diabetes and hypertension in the general population, but disagreed with Dr. D.B, and reiterated that the examiner opined that the Veteran's hypertension was less likely than not caused by his diabetes because his hypertension preceded the diabetes, and was less likely than not aggravated by his diabetes because medical records did not show evidence that he has had labile or resistant hypertension requiring multiple drugs for control beyond what would be expected for his age and weight.

In a January 2017 VA examination report for his kidney conditions, a VA examiner opined that the Veteran did not have hypertension due to renal dysfunction or caused by a kidney condition.  

After considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hypertension is not warranted.

At the outset, the Board notes that if a veteran was exposed to an herbicide agent during service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain enumerated diseases shall be presumptively service-connected, even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii).  However, for purposes of § 3.309(e), the term ischemic heart disease was specifically noted to not include hypertension.  See 38 C.F.R. § 3.309(e), Note 2 (the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.).  Therefore, while the Veteran's June 1969 service treatment records confirm that the Veteran was stationed in the Republic of Vietnam from July 1968 to July 1969 the Veteran is not entitled to presumptive service connection for hypertension.

Turning to the evidence concerning the date of the Veteran's initial diagnosis of hypertension and diabetes mellitus, type II, the Veteran has made varying assertions as to the timing of his initial diagnoses, asserting dates ranging from the early 1970s to the mid-1990s.  As the Veteran's reports as to the date of his diagnoses have been inconsistent, the Board affords them little probative weight.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Thus the Board will rely on the medical evidence of record, which includes a January 2006 private treatment record from Dr. C.M. noting that the Veteran had had diabetes for 20 years, indicating onset in approximately 1986, and an August 2008 private treatment record from Dr. C.M. noting that the Veteran had a history of hypertension dating to 1980.

The Board also notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated hypertension to a compensable degree within one year of discharge from active duty.  While there is conflicting evidence as to exact year the Veteran was given a diagnosis of hypertension, even if the Board gave weight to the Veteran's statements, he has asserted that he was first given a diagnosis in the early 1970s at the earliest.  See April 2011 VA examination report.  There is otherwise no evidence to suggest, and the Veteran has not asserted, that he was given a diagnosis within one year of his discharge from active duty.  As such, service connection for hypertension cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.309.

Regarding an award of service connection for hypertension on a direct basis, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current hypertension was incurred in or otherwise related to his military service, to include as due to exposure to Agent Orange while serving in the Republic of Vietnam.  As reviewed above, the Veteran's service treatment records are negative for any elevated blood pressure readings, let alone three or more readings of elevated blood pressures as required by VA criteria or a diagnosis of hypertension.  Further, as discussed above the most credible evidence of record indicates that the Veteran first received a diagnosis of hypertension in 1980, approximately 10 years after service.  

None of the medical providers who have treated the Veteran for hypertension have given any indication of a relationship between his hypertension and his active duty service.  The only opinion of record is against a finding that the Veteran's hypertension is related to service on a direct basis.  In this regard, as detailed above, the July 2016 VA examiner opined that the Veteran's hypertension was less likely than not related to the Veteran's active duty service and was less likely than not related to his in-service exposure to herbicides.  The Board finds the July 2016 opinion to be adequate and reliable and affords it great probative weight.  Moreover, it stands uncontradicted by any other competent opinion of record.

As the preponderance of the evidence does not show that hypertension was incurred in service, a medical nexus between the presently diagnosed hypertension and the Veteran's service, or a continuity of hypertensive symptoms dating from the Veteran's active duty, service connection for hypertension cannot be granted on a direct basis.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's hypertension was either caused by or aggravated by any service-connected disability, to include his service-connected diabetes mellitus, type II or the service-connected renal manifestations of diabetes mellitus, type II.  

The Board acknowledges that in a June 2015 letter Dr. D.B. provided a general statement indicating that the Veteran's hypertension was exacerbated and/or caused by his diabetes and stated that he believed there was a significant correlation between the two health conditions.  However, the physician provided no supporting data or a medical explanation for the opinion.  As such, the Board affords Dr. D.B.'s opinion limited probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board instead finds the April 2011, July 2016, and January 2017 VA medical opinions, taken as a whole, to be adequate and reliable and affords them great probative weight.  The Board finds that these opinions adequately explain why the Veteran's current hypertension is not caused by or aggravated by his service-connected diabetes mellitus, type II, or his service-connected renal manifestations of diabetes mellitus, type II.

The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection hypertension is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


